EXAMINER'S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

	Claims 1-2, and 10-11 have been amended to resolve minor informalities. No change to the scope of the claims has been made. The claims are amended as follows:

1. (Currently Amended) A gate electrode driving circuit, comprising:
	a logical addressing unit connected to a first node to pull up electric potentials of the first node and a second node in a plurality of blank time periods; 
	a pull-up control module connected to the logical addressing unit and the first node and used for pulling up the electric potential of the first node at a plurality of display time periods; 
	a pull-up unit comprising the first node, the second node, and a low frequency control signal source, wherein the pull-up unit is connected to the pull-up control module and is used for pulling up 
	a first drop-down unit connected to the first node and used for dropping down the electric potential of the first node at an end of the plurality of blank time periods; 
	a second drop-down unit connected to the first node and used for dropping down the electric potential of the first node at the plurality of display time periods; 
	a third drop-down unit connected to the second node and used for dropping down the electric potential of the second node at the plurality of display time periods; 
	a fourth drop-down unit connected to a third node and used for dropping down an electric potential of the third node at a start of the plurality of display time periods; 
	a first drop-down maintaining unit connected to the first node and used for maintaining a low electric potential of the first node; 
	a second drop-down maintaining unit used for maintaining low electric potentials of the first stage transfer signal, the first output signal, and the second output signal;
	and an inverter comprising the third node used for inverting the electric potentials of the first node and the third node.

transistor is connected to the first signal input terminal, a second electrode of the second transistor is connected to a first polar plate of the first storage capacitor, a first electrode of the third transistor is connected to the high electric potential input terminal, a gate electrode of the third transistor is connected to the first polar plate of the first storage capacitor, the high electric potential input terminal is connected to a second polar plate of the first storage capacitor, a gate electrode of the fourth transistor is connected to the first polar plate of the first storage capacitor, a first electrode of the fourth transistor is connected to the high electric potential input terminal, a second electrode of the fourth transistor is connected to a first electrode of the fifth transistor, a 

10. (Currently Amended) A display panel, comprising a gate electrode driving circuit, wherein the gate electrode driving circuit comprises: 
	a logical addressing unit connected to a first node to pull up electric potentials of the first node and a second node in a plurality of blank time periods; 
	a pull-up control module connected to the logical addressing unit and the first node and used for pulling up the electric potential of the first node at a plurality of display time periods; 
	a pull-up unit comprising the first node, the second node, and a low frequency control signal source, wherein the pull-up unit is connected to the pull-up control module and is used for pulling up electric potentials of a first stage transfer signal, a first output signal, and a second output signal; 
	a first drop-down unit connected to the first node and used for dropping down the electric potential of the first node at an end of the plurality of blank time periods; 

	a third drop-down unit connected to the second node and used for dropping down the electric potential of the second node at the plurality of display time periods; 
	a fourth drop-down unit connected to a third node and used for dropping down an electric potential of the third node at a start of the plurality of display time periods; 
	a first drop-down maintaining unit connected to the first node and used for maintaining a low electric potential of the first node; 
	a second drop-down maintaining unit used for maintaining low electric potentials of the first stage transfer signal, the first output signal, and the second output signal;
	and an inverter comprising the third node used for inverting the electric potentials of the first node and the third node.

11. (Currently Amended) The display panel as claimed in claim 10, wherein the logical addressing unit comprises a second stage transfer signal terminal, a first signal input terminal, a high electric potential input terminal, a reset signal terminal, a first transistor, a second transistor, a third transistor, a fourth transistor, a fifth transistor, and a first storage transistor is connected to the first signal input terminal, a second electrode of the second transistor is connected to a first polar plate of the first storage capacitor, a first electrode of the third transistor is connected to the high electric potential input terminal, a gate electrode of the third transistor is connected to the first polar plate of the first storage capacitor, the high electric potential input terminal is connected to a second polar plate of the first storage capacitor, a gate electrode of the fourth transistor is connected to the first polar plate of the first storage capacitor, a first electrode of the fourth transistor is connected to the high electric potential input terminal, a second electrode of the fourth transistor is connected to a first electrode of the fifth transistor, a gate electrode of the fifth transistor is connected to the reset signal terminal, and a second electrode of the fifth transistor is connected to the first node.

Drawings
The drawings filed on 06/15/2020 are acceptable subject to correction of the informalities indicated below.  In order to avoid abandonment of this application, correction is required in reply to the Office action.  The correction will not be held in abeyance. 
Figures 1 and 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

INFORMATION ON HOW TO EFFECT DRAWING CHANGES


Replacement Drawing Sheets

Drawing changes must be made by presenting replacement sheets which incorporate the desired changes and which comply with 37 CFR 1.84.  An explanation of the changes made must be presented either in the drawing amendments section, or remarks, section of the amendment paper.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  A replacement sheet must include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of the amended drawing(s) must not be labeled as “amended.”  If the changes to the drawing figure(s) are not accepted by the examiner, applicant will be notified of any required corrective action in the next 

Identifying indicia, if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application. If this information is provided, it must be placed on the front of each sheet and within the top margin. 

Annotated Drawing Sheets

A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be submitted or required by the examiner.  The annotated drawing sheet(s) must be clearly labeled as “Annotated Sheet” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.

Timing of Corrections

Applicant is required to submit acceptable corrected drawings within the time period set in the Office action. See 37 CFR 1.85(a). Failure to take corrective action within the set period will result in ABANDONMENT of the application. 

If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for reply in the “Notice of Allowability.” Extensions of time may NOT be obtained under the provisions of 37 CFR 1.136 for filing the corrected drawings after the mailing of a Notice of Allowability. 



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: While prior art is found to teach a shift register circuit for providing signals similar to Cout, WR and RD as claimed, no prior art was found to teach the specific sub-circuits and their relationship with the internal nodes as claimed. In other words, the prior art was not found to teach: “A gate electrode driving circuit, comprising: a logical addressing unit connected to a first node to pull up electric potentials of the first node and a second node in a plurality of blank time periods; a pull-up control module connected to the logical addressing unit and the first node and used for pulling up the electric potential of the first node at a plurality of display time periods; a pull-up unit comprising the first node, a second node the second node, and a low frequency control signal source, wherein the pull-up unit is connected to the pull-up control module and is used for pulling up electric potentials of a first stage transfer signal, a first output signal, and a second output signal; a first drop-down unit connected to the first node and used for dropping down the electric potential of the first node at an end of the plurality of blank time periods; a second drop-down unit connected to the first node and used for dropping down the electric potential of the first node at the plurality of display time periods; a third drop-down unit connected to the second node and used for dropping down the electric potential of the second node at the plurality of display time periods; a fourth drop-down unit connected to a third node and used for dropping down an electric potential of the third node at a start of the plurality of display time periods; a first drop-down maintaining unit connected to the first node and used for maintaining a low  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Relevant Prior Art
The following is a non-exhaustive list of the prior art found to be most relevant to the instant application:
a.	Park et al., US 2021/0056908 A1, hereinafter “Park” teaches a scan signal driver similar to the instant application. However, the circuit of Park fails to teach the sub-circuits and control of the internal nodes as claimed.
b.	Feng et al., US 2021/0209987 A1, hereinafter “Feng” teaches a gate driving circuit which functions similar to that of the instant application. However, Feng fails to teach the sub-circuits and control of the internal nodes as claimed.
c.	Takasugi et al., US 2018/0337682 A1, hereinafter “Takasugi” teaches a gate shift register which functions similar to that of the instant application. However, Takasugi fails to teach the sub-circuits and control of the internal nodes as claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEPEHR AZARI whose telephone number is (571)270-7903. The examiner can normally be reached weekdays from 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on (571) 272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/SEPEHR AZARI/Primary Examiner, Art Unit 2621